IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LEONARDO URGUELLES,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5333

EL OASIS CAFE AND
TECHNOLOGY INS. CO.,

      Appellees.


_____________________________/

Opinion filed April 15, 2015.

An appeal from an order of the Judge of Compensation Claims.
Gerardo Castiello, Judge.

Date of Accident: October 19, 2012.

Mark L. Zientz of the Law Offices of Mark L. Zientz, P.A., Miami, for Appellant.

Rayford H. Taylor of Casey Gilson, P.C., Atlanta, Ga., for Appellees.




PER CURIAM.

      In this workers’ compensation appeal, Claimant argues that the Judge of

Compensation Claims (JCC) erred when he reduced a stipulated Claimant-paid
attorney’s fee submitted for his approval to ten percent of the monetary value of past

benefits secured. Section 440.34(1), Florida Statutes (2012), provides that “any

attorney’s fee” approved by a JCC must equal 20% of the first $5,000 secured by the

attorney, 15% of the next $5,000, and 10% of the remaining benefits secured over

$10,000 (the “20/15/10 formula”). The JCC indicated that he reduced the stipulated

fee amount under the 20/15/10 formula based on his interpretation that the first

$10,000 in benefits secured, to which the percentages of twenty and fifteen percent

would apply, had been “exhausted” with the approval of another attorney’s fee on a

lump-sum settlement (which were collected by another attorney altogether). The

JCC did not, however, have the benefit of our recent decision in Cortes-Martinez v.

Palmetto Vegetable Co., 40 Fla. L. Weekly D609 (Fla. 1st DCA Mar. 10, 2015),

where this Court held that each separate and distinct attorney’s fee is subject to the

20/15/10 formula. Because the reduction here was based on an incorrect

interpretation of the application of the 20/15/10 formula, we REVERSE and

REMAND for entry of an order approving the stipulated Claimant-paid attorney’s

fee.

WOLF, ROWE, and SWANSON, JJ., CONCUR.




                                          2